Citation Nr: 1409771	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-08 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee degenerative joint disease.

2.  Entitlement to an increased rating for the service-connected left knee degenerative joint disease, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to October 1988, November 1990 to May 1991, and July 1992 to March 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2010 rating decisions of the RO.

In August 2011, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO); a transcript of that hearing is of record.  

In September 2012, the Veteran testified from the RO by way of a videoconference technology at a hearing held before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

The Board notes that the record contains an August 2010 Statement of the Case (SOC) on a claim of service connection for left ear hearing loss.  However, as a Substantive Appeal is not shown to have been received, an appeal cannot be found to have been perfected.  Accordingly, this issue is not currently in appellate status.

The Board has considered documentation included in Virtual VA and VBMS.

The claim for an increased rating for the service-connected left knee disability is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The currently demonstrated degenerative joint disease with chondromalacia of the right knee is shown as likely as not to have been caused by the service-connected left knee disability.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by degenerative joint disease with chondromalacia of the right knee is proximately due to or the result of the service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

To the extent that the actions taken herein are favorable to the Veteran, a full discussion of compliance with VA's duty to notify and assist is not required.


Laws & Regulations

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the allowance, as noted below, any further discussion of the amendment is unnecessary.


Analysis

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection has been established for left knee degenerative joint disease.  

The Veteran has been diagnosed with degenerative joint disease of the right knee with chondromalacia.  See April 2010 VA examination report, July 2010 VA treatment record, and August 2011 private medical report.  

On VA examination in April 2010, the examiner opined that the Veteran's service-connected left knee disability did not cause the right knee disability.  The examiner stated that the injury to the right knee was beyond the severity of injury that would be caused by shifting weight from the left to the right knee.

In July 2010, a VA treatment provider noted that the Veteran's worsening right knee chondromalacia was due, in part, to his favoring of that knee.

In August 2011, the Veteran's private physician noted he had treated the Veteran for several years for severe degenerative joint disease of both knees.  He noted that the Veteran had suffered injuries to his left knee in the military and, as a result, reported placing increased stress on the opposite knee.  The physician stated that this contributed to the deterioration of the right knee.

The record contains no other nexus opinions on the issue of secondary service connection.

Upon careful review of the record, the Board finds that the evidence in this case to be in relative equipoise.  The medical evidence and opinions provide contrasting, yet well-reasoned viewpoints, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)

Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran.  As such, service connection for is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Secondary service connection for degenerative joint disease with chondromalacia of the right knee is granted.


REMAND

At the September 2012 hearing, the Veteran's representative requested that records from the VA Medical Center and Clinics in El Paso, Texas, dated since September 2011 be obtained for review.  Hearing Transcript, p. 3.  Currently, the most recent records from this facility are dated from July 2010.  Updated records must be obtained.

Also at the hearing, the Veteran testified that he had received treatment from Dr. Hernandez of Orthopedic Surgeons for a number of years.  See, e.g., Hearing Transcript p. 15.  While it appears the Veteran has submitted isolated reports of Dr. Hernandez on his own behalf, the full underlying treatment records have not been requested by the RO.  

Finally, on remand, an updated VA examination should be accomplished to assess the current severity of the left knee disability prior to further adjudication.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of all treatment records from the VA Medical Center and Clinics in El Paso, Texas, dated since July 2010.

If no records can be obtained, VA's efforts must be documented for the record.  

2.  The RO then should take appropriate steps to contact the Veteran and request that she provide any authorization forms necessary to allow the RO to obtain the full treatment records of Dr. Hernandez of Orthopedic Surgeons.

Thereafter, the RO should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

3.   The RO then should have the Veteran scheduled for a VA orthopedic examination to ascertain the current severity of the service-connected left knee disability, in accordance with the applicable worksheets for rating knee disabilities.  

All range of motion measurements should be obtained by the examiner as required by applicable guidelines.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  
  
4.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  After completing the requested action, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


